Exhibit 10.28

PROMISSORY NOTE

June 30, 2003

(Date)

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc., a corporation located at
the address stated below (“Maker”) promises, jointly and severally if more than
one, to pay to the order of Webster Bank or any subsequent holder hereof (each,
a “Payee”) at its office located at 80 Elm Street, New Haven, CT 06510 or at
such other place as Payee or the holder hereof may designate, the principal sum
of one hundred ten thousand, two hundred seventy-two dollars and four cents
($110,272.04), pursuant to that certain Master Security Agreement (“MSA”) by and
between Webster Bank and Achillion Pharmaceuticals, Inc., dated as of May 15,
2003 as amended, and in effect from time to time, together with interest on the
unpaid principal balance, from the date hereof through and including the dates
of payment, at a fixed interest rate of 6.72% per annum, to be paid in lawful
money of the United States, in thirty-six (36) consecutive monthly installments
of principal and interest as follows:

 

Periodic Installment

  

Amount

1-36

   $3,372.12

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on July 1, 2003 and the following Periodic
Installments and the final installment shall be due and payable on the first day
of each succeeding month (each, a “Payment Date”); notwithstanding the
foregoing, in the event this Note is dated other than the first day of a month,
the interest accruing from the date hereof through and including the date of the
first Periodic Installment shall be paid in addition to, and together with, the
first Periodic Installment. The Periodic Installments have been calculated on
the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Payee, be calculated and applied on an assumption that such
payment would be made on its due date. All terms and conditions of the MSA are
incorporated herein, except that in the event there are any conflicting terms
and conditions, the terms and conditions of this Note shall prevail.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).



--------------------------------------------------------------------------------

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days after the same becomes due and payable; or (ii) Maker is in default
under, or fails to perform under any term or condition contained in any Security
Agreement, then the entire principal sum remaining unpaid, together with all
accrued interest thereon and any other sum payable under this Note or any
Security Agreement, at the election of Payee, shall immediately become due and
payable, with interest thereon at the lesser of eighteen percent (18%) per annum
or the highest rate not prohibited by applicable law from the date of such
accelerated maturity until paid (both before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently



--------------------------------------------------------------------------------

allowed, the Maker agrees that, on the effective date of such amendment or
preemption, as the case may be, the lawful maximum hereunder shall be increased
to the maximum interest per annum rate allowed by the amended state law or the
law of the United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.



--------------------------------------------------------------------------------

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Achillion Pharmaceuticals, Inc. /s/ Melissa Donnarummo     By:   /s/ Mary
Kay Fenton (Witness)       Melissa Donnarummo     Name:   Mary Kay Fenton (Print
Name)       300 George St., New Haven, CT 06511     Title:   Senior Director,
Finance (Address)           Federal Tax ID#: 52-2113479    

Address:  300 George Street, New Haven,

                 New Haven County, CT 06511



--------------------------------------------------------------------------------

PROMISSORY NOTE #2

September 26, 2003

(Date)

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc., a corporation located at
the address stated below (“Maker”) promises, jointly and severally if more than
one, to pay to the order of Webster Bank or any subsequent holder hereof (each,
a “Payee”) at its office located at 80 Elm Street, New Haven, CT 06510 or at
such other place as Payee or the holder hereof may designate, the principal sum
of two hundred thirty-nine thousand, two hundred forty-five dollars
($239,245.00), pursuant to that certain Master Security Agreement (“MSA”) by and
between Webster Bank and Achillion Pharmaceuticals, Inc., dated as of May 15,
2003 as amended, and in effect from time to time, together with interest on the
unpaid principal balance, from the date hereof through and including the dates
of payment, at a fixed interest rate of 7.16% per annum, to be paid in lawful
money of the United States, in thirty-six (36) consecutive monthly installments
of principal and interest as follows:

 

Periodic Installment

   Amount

1-36

   $7,360.78

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on October 1, 2003 and the following
Periodic Installments and the final installment shall be due and payable on the
first day of each succeeding month (each, a “Payment Date”); notwithstanding the
foregoing, in the event this Note is dated other than the first day of a month,
the interest accruing from the date hereof through and including the date of the
first Periodic Installment shall be paid in addition to, and together with, the
first Periodic Installment. The Periodic Installments have been calculated on
the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Payee, be calculated and applied on an assumption that such
payment would be made on its due date. All terms and conditions of the MSA are
incorporated herein, except that in the event there are any conflicting terms
and conditions, the terms and conditions of this Note shall prevail.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to



--------------------------------------------------------------------------------

pay, in addition to the amount of each such installment or other sum, a late
payment charge of five percent (5%) of the amount of said installment or other
sum, but not exceeding any lawful maximum. If (i) Maker fails to make payment of
any amount due hereunder within ten (10) days after the same becomes due and
payable; or (ii) Maker is in default under, or fails to perform under any term
or condition contained in any Security Agreement, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any Security Agreement, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently



--------------------------------------------------------------------------------

allowed, the Maker agrees that, on the effective date of such amendment or
preemption, as the case may be, the lawful maximum hereunder shall be increased
to the maximum interest per annum rate allowed by the amended state law or the
law of the United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.



--------------------------------------------------------------------------------

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Achillion Pharmaceuticals, Inc.       By:     (Witness)           Name:  
(Print Name)           Title:   (Address)           Federal Tax ID#: 52-2113479
   

Address:  300 George Street, New Haven,

                 New Haven County, CT 06511



--------------------------------------------------------------------------------

PROMISSORY NOTE #3

October 29, 2004

(Date)

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc., a corporation located at
the address stated below (“Maker”) promises, jointly and severally if more than
one, to pay to the order of Webster Bank or any subsequent holder hereof (each,
a “Payee”) at its office located at 80 Elm Street, New Haven, CT 06510 or at
such other place as Payee or the holder hereof may designate, the principal sum
of ninety-two thousand, one hundred thirty-nine dollars and ninety cents
($92,139.90), pursuant to that certain Master Security Agreement (“MSA”) by and
between Webster Bank and Achillion Pharmaceuticals, Inc., dated as of May 15,
2003 as amended, and in effect from time to time, together with interest on the
unpaid principal balance, from the date hereof through and including the dates
of payment, at a fixed interest rate of 7.79% per annum, to be paid in lawful
money of the United States, in thirty-six (36) consecutive monthly installments
of principal and interest as follows:

 

Periodic Installment

   Amount

1-36

   $2,859.85

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on November 1, 2004 and the following
Periodic Installments and the final installment shall be due and payable on the
first day of each succeeding month (each, a “Payment Date”); notwithstanding the
foregoing, in the event this Note is dated other than the first day of a month,
the interest accruing from the date hereof through and including the date of the
first Periodic Installment shall be paid in addition to, and together with, the
first Periodic Installment. The Periodic Installments have been calculated on
the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Payee, be calculated and applied on an assumption that such
payment would be made on its due date. All terms and conditions of the MSA are
incorporated herein, except that in the event there are any conflicting terms
and conditions, the terms and conditions of this Note shall prevail.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to



--------------------------------------------------------------------------------

pay, in addition to the amount of each such installment or other sum, a late
payment charge of five percent (5%) of the amount of said installment or other
sum, but not exceeding any lawful maximum. If (i) Maker fails to make payment of
any amount due hereunder within ten (10) days after the same becomes due and
payable; or (ii) Maker is in default under, or fails to perform under any term
or condition contained in any Security Agreement, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any Security Agreement, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently



--------------------------------------------------------------------------------

allowed, the Maker agrees that, on the effective date of such amendment or
preemption, as the case may be, the lawful maximum hereunder shall be increased
to the maximum interest per annum rate allowed by the amended state law or the
law of the United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.



--------------------------------------------------------------------------------

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Achillion Pharmaceuticals, Inc. /s/ Marita Kheim     By:   /s/ Mary Kay
Fenton (Witness)       Marita Kheim     Name:   Mary Kay Fenton (Print Name)    
  300 George St., New Haven, CT 06511     Title:   Senior Director, Finance
(Address)           Federal Tax ID#: 52-2113479    

Address:  300 George Street, New Haven,

                 New Haven County, CT 06511



--------------------------------------------------------------------------------

PROMISSORY NOTE #4

May 13, 2005

(Date)

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc., a corporation located at
the address stated below (“Maker”) promises, jointly and severally if more than
one, to pay to the order of Webster Bank or any subsequent holder hereof (each,
a “Payee”) at its office located at 80 Elm Street, New Haven, CT 06510 or at
such other place as Payee or the holder hereof may designate the principal sum
of one hundred forty nine thousand nine hundred seventy two dollars and seventy
seven cents ($149,972.77), pursuant to that certain Master Security Agreement
(“MSA”) by and between Webster Bank and Achillion Pharmaceuticals, Inc. dated as
of May 15, 2003 as amended, and in effect from time to time, together with
interest on the unpaid principal balance, from the date hereof through and
including the dates of payment, at a fixed interest rate of 8.72% per annum, to
be paid in lawful money of the United States, in thirty-six (36) consecutive
monthly installments of principal and interest as follows:

 

Periodic Installment

   Amount

1-36

   $4,715.31

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on June 1, 2005 and the following Periodic
Installments and the final installment shall be due and payable on the first day
of each succeeding month (each, a “Payment Date”); notwithstanding the
foregoing, in the event this Note is dated other than the first day of a month,
the interest accruing from the date hereof through and including the date of the
first Periodic Installment shall be paid in addition to, and together with, the
first Periodic Installment. The Periodic Installments have been calculated on
the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Payee, be calculated and applied on an assumption that such
payment would be made on its due date. All terms and conditions of the MSA are
incorporated herein, except that in the event there are any conflicting terms
and conditions, the terms and conditions of this Note shall prevail.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to



--------------------------------------------------------------------------------

pay, in addition to the amount of each such installment or other sum, a late
payment charge of five percent (5%) of the amount of said installment or other
sum, but not exceeding any lawful maximum. If (i) Maker fails to make payment of
any amount due hereunder within ten (10) days after the same becomes due and
payable; or (ii) Maker is in default under, or fails to perform under any term
or condition contained in any Security Agreement then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any Security Agreement, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall he no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently



--------------------------------------------------------------------------------

allowed, the Maker agrees that, on the effective date of such amendment or
preemption, as the can may be, the lawful maximum hereunder shall be increased
to the maximum interest per annum rate allowed by the amended state law or the
law of the United States of America.

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.



--------------------------------------------------------------------------------

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.

 

    Achillion Pharmaceuticals, Inc. /s/ Melissa Donnarummo     By:   /s/ Mary
Kay Fenton (Witness)       Melissa Donnarummo     Name:   Mary Kay Fenton (Print
Name)       300 George St., New Haven, CT 06511     Title:   VP, Finance
(Address)           Federal Tax ID#: 52-2113479    

Address:  300 George Street, New Haven,

                 New Haven County, CT 06511



--------------------------------------------------------------------------------

MASTER SECURITY AGREEMENT

dated as of May 15, 2003 (“Agreement”)

THIS AGREEMENT is between Webster Bank (together with its successors and
assigns, if any, “Secured Party”) and Achillion Pharmaceuticals, Inc.
(“Debtor”). Secured Party has an office at 80 Elm Street, New Haven, CT 06510.
Debtor is a corporation organized and existing under the laws of the state of
Delaware. Debtor’s mailing address and chief place of business is 300 George
Street, New Haven, CT 06511.

1. CREATION OF SECURITY INTEREST.

Debtor grants to Secured Party, its successors and assigns, a security interest
in and against all property listed on any collateral schedule now or in the
future annexed to or made a part of this Agreement (“Collateral Schedule”), and
in and against all additions, attachments, accessories and accessions to such
property, all substitutions, replacements or exchanges therefor, and all
insurance and/or other proceeds thereof (all such property is individually and
collectively called the “Collateral”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities of any
kind whatsoever of Debtor to Secured Party, now existing or arising in the
future, including but not limited to the payment and performance of certain
Promissory Notes from time to time identified on any Collateral Schedule
(collectively “Notes” and each a “Note”), and any renewals, extensions and
modifications of such debts, obligations and liabilities (such Notes, debts,
obligations and liabilities are called the “Indebtedness”). Unless otherwise
provided by applicable law, notwithstanding anything to the contrary contained
in this Agreement, to the extent that Secured Party asserts a purchase money
security interest in any items of Collateral (“PMSI Collateral”): (i) the PMSI
Collateral shall secure only that portion of the Indebtedness which has been
advanced by Secured Party to enable Debtor to purchase, or acquire rights in or
the use of such PMSI Collateral (the “PMSI Indebtedness”), and (ii) no other
Collateral shall secure the PMSI Indebtedness.

2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.

Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule that:

(a) Debtor’s exact legal name is as set forth in the preamble of this Agreement
and Debtor is, and will remain, duly organized, existing and in good standing
under the laws of the State set forth in the preamble of this Agreement, has its
chief executive offices at the location specified in the preamble, and is, and
will remain, duly qualified and licensed in every jurisdiction wherever
necessary to carry on its business and operations;

(b) Debtor has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Note and any other documents evidencing,
or given in connection with, any of the Indebtedness (all of the foregoing are
called the “Debt Documents”);

(c) This Agreement and the other Debt Documents have been duly authorized,
executed and delivered by Debtor and constitute legal, valid and binding
agreements enforceable in accordance with their terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws;

(d) No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;

(e) The entry into, and performance by, Debtor of the Debt Documents will not
(i) violate any of the organizational documents of Debtor or any judgment,
order, law or regulation applicable to Debtor, or (ii) result in any breach of
or constitute a default under any contract to which Debtor is a party, or result
in the creation of any lien, claim or encumbrance on any of Debtor’s property
(except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other agreement or
instrument to which Debtor is a party;

(f) There are no suits or proceedings pending in court or before any commission,
board or other administrative agency against or affecting Debtor which could, in
the aggregate, have a material adverse effect on Debtor, its business or
operations, or its ability to perform its obligations under the Debt Documents,
nor does Debtor have reason to believe that any such suits or proceedings are
threatened;



--------------------------------------------------------------------------------

(g) All financial statements delivered to Secured Party in connection with the
Indebtedness have been prepared in accordance with generally accepted accounting
principles, and since the date of the most recent financial statement, there has
been no material adverse change in Debtors financial condition;

(h) The Collateral is not, and will not be, used by Debtor for personal, family
or household purposes;

(i) The Collateral is, and will remain, in good condition and repair and Debtor
will not be negligent in its care and use;

(j) Debtor is, and will remain, the sole and lawful owner, and in possession of,
the Collateral, and has the sole right and lawful authority to grant the
security interest described in this Agreement; and

(k) The Collateral is, and will remain, free and clear of all liens, claims and
encumbrances of any kind whatsoever, except for (i) liens in favor of Secured
Party, (ii) liens for taxes not yet due or for taxes being contested in good
faith and which do not involve, in the judgment of Secured Party, any risk of
the sale, forfeiture or loss of any of the Collateral, and (iii) inchoate
materialmen’s, mechanic’s, repairmen’s and similar liens arising by operation of
law in the normal course of business for amounts which are not delinquent (all
of such liens are called “Permitted Liens”).

3. COLLATERAL.

(a) Until the declaration of any default, Debtor shall remain in possession of
the Collateral; except that Secured Party shall have the right to possess
(i) any chattel paper or instrument that constitutes a part of the Collateral,
and (ii) any other Collateral in which Secured Party’s security interest may be
perfected only by possession. Secured Party may inspect any of the Collateral
during normal business hours after giving Debtor reasonable prior notice. If
Secured Party asks, Debtor will promptly notify Secured Party in writing of the
location of any Collateral.

(b) Debtor shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, (iii) use and maintain the Collateral only in compliance
with manufacturers recommendations and all applicable laws, and (iv) keep all of
the Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).

(c) Secured Party does not authorize and Debtor agrees it shall not (i) part
with possession of any of the Collateral (except to Secured Party or for
maintenance and repair), (ii) remove any of the Collateral from the continental
United States, or (iii) sell, rent, lease, mortgage, license, grant a security
interest in or otherwise transfer or encumber (except for Permitted Liens) any
of the Collateral.

(d) Debtor shall pay promptly when due all taxes, license fees, assessments and
public and private charges levied or assessed on any of the Collateral, on its
use, or on this Agreement or any of the other Debt Documents. At its option.
Secured Party may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance
with the terms of this Agreement or any of the other Debt Documents. Debtor
agrees to reimburse Secured Party, on demand, all costs and expenses incurred by
Secured Party in connection with such payment or performance and agrees that
such reimbursement obligation shall constitute Indebtedness.

(e) Debtor shall, at all times, keep accurate and complete records of the
Collateral, and Secured Party shall have the right to inspect and make copies of
all of Debtor’s books and records relating to the Collateral during normal
business hours, after giving Debtor reasonable prior notice.

(f) Debtor agrees and acknowledges that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the agent of, and as pledge holder for, Secured Party.
Secured Party may at any time give notice to any third person described in the
preceding sentence that such third person is holding the Collateral as the agent
of, and as pledge holder for, the Secured Party.

4. INSURANCE.

(a) Debtor shall at all times bear the entire risk of any loss, theft, damage
to, or destruction of, any of the Collateral from any cause whatsoever.

(b) Debtor agrees to keep the Collateral insured against loss or damage by fire
and extended coverage perils, theft, burglary, and for



--------------------------------------------------------------------------------

any or all Collateral which are vehicles, for risk of loss by collision, and if
requested by Secured Party, against such other risks as Secured Party may
reasonably require. The insurance coverage shall be in an amount no less than
the full replacement value of the Collateral, and deductible amounts, insurers
and policies shall be acceptable to Secured Party. Debtor shall deliver to
Secured Party policies or certificates of insurance evidencing such coverage.
Each policy shall name Secured Party as a loss payee, shall provide for coverage
to Secured Party regardless of the breach by Debtor of any warranty or
representation made therein, shall not be subject to co-insurance, and shall
provide that coverage may not be canceled or altered by the insurer except upon
thirty (30) days prior written notice to Secured Party. Debtor appoints Secured
Party as its attorney-in-fact to make proof of loss, claim for insurance and
adjustments with insurers, and to receive payment of and execute or endorse all
documents, checks or drafts in connection with insurance payments. Secured Party
shall not act as Debtor’s attorney-in-fact unless Debtor is in default. Proceeds
of insurance shall be applied, at the option of Secured Party, to repair or
replace the Collateral or to reduce any of the Indebtedness.

5. REPORTS.

(a) Debtor shall promptly notify Secured Party of (i) any change in the name of
Debtor, (ii) any change in the state of its incorporation or registration,
(iii) any relocation of its chief executive offices, (iv) any relocation of any
of the Collateral, (v) any of the Collateral being lost, stolen, missing,
destroyed, materially damaged or worn out, or (vi) any lien, claim or
encumbrance other than Permitted Liens attaching to or being made against any of
the Collateral.

(b) Debtor will deliver to Secured Party Debtor’s complete financial statements,
certified by a recognized firm of certified public accountants, within ninety
(90) days of the close of each fiscal year of Debtor. If Secured Party requests,
Debtor will deliver to Secured Party copies of Debtor’s quarterly financial
reports certified by Debtor’s chief financial officer, within ninety (90) days
after the close of each of Debtor’s fiscal quarter. Debtor will deliver to
Secured Party copies of all Forms 10-K and 10-Q, if any, within 30 days after
the dates on which they are filed with the Securities and Exchange Commission.

6. FURTHER ASSURANCES.

(a) Debtor shall, upon request of Secured Party, furnish to Secured Party such
further information, execute and deliver to Secured Party such documents and
instruments (including, without limitation, Uniform Commercial Code financing
statements) and shall do such other acts and things as Secured Party may at any
time reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement. Without limiting the foregoing, Debtor shall cooperate and do
all acts deemed necessary or advisable by Secured Party to continue in Secured
Party a perfected first security interest in the Collateral, and shall obtain
and furnish to Secured Party any subordinations, releases, landlord waivers,
lessor waivers, mortgagee waivers, or control agreements, and similar documents
as may be from time to time requested by, and in form and substance satisfactory
to, Secured Party.

(b) Debtor authorizes Secured Party to file a financing statement and amendments
thereto describing the Collateral and containing any other information required
by the applicable Uniform Commercial Code. Debtor irrevocably grants to Secured
Party the power to sign Debtor’s name and generally to act on behalf of Debtor
to execute and file applications for title, transfers of title, financing
statements, notices of lien and other documents pertaining to any or all of the
Collateral; this power is coupled with Secured Party’s interest in the
Collateral. Debtor shall, if any certificate of title be required or permitted
by law for any of the Collateral, obtain and promptly deliver to Secured Party
such certificate showing the lien of this Agreement with respect to the
Collateral. Debtor ratifies its prior authorization for Secured Party to file
financing statements and amendments thereto describing the Collateral and
containing any other information required by the Uniform Commercial Code if
filed prior to the date hereof.

(c) Debtor shall indemnify and defend the Secured Party, its successors and
assigns, and their respective directors, officers and employees, from and
against all claims, actions and suits (including, without limitation, related
attorneys’ fees) of any kind whatsoever arising, directly or indirectly, in
connection with any of the Collateral.

7. DEFAULT AND REMEDIES.

(a) Debtor shall be in default under this Agreement and each of the other Debt
Documents if:

(i) Debtor breaches its obligation to pay when due any installment or other
amount due or coming due under any of the Debt Documents;



--------------------------------------------------------------------------------

(ii) Debtor, without the prior written consent of Secured Party, attempts to or
does sell, rent, lease, license, mortgage, grant a security interest in, or
otherwise transfer or encumber (except for Permitted Liens) any of the
Collateral;

(iii) Debtor breaches any of its insurance obligations under Section 4;

(iv) Debtor breaches any of its other obligations under any of the Debt
Documents and fails to cure that breach within thirty (30) days after written
notice from Secured Party;

(v) Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect;

(vi) Any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against Debtor or any of the Collateral,
which in the good faith judgment of Secured Party subjects any of the Collateral
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk;

(vii) Debtor breaches or is in default under any other agreement between Debtor
and Secured Party;

(viii) Debtor or any guarantor or other obligor for any of the Indebtedness
(collectively “Guarantor”) dissolves, terminates its existence, becomes
insolvent or ceases to do business as a going concern;

(ix) If Debtor or any Guarantor is a natural person, Debtor or any such
Guarantor dies or becomes incompetent;

(x) A receiver is appointed for all or of any part of the property of Debtor or
any Guarantor, or Debtor or any Guarantor makes any assignment for the benefit
of creditors;

(xi) Debtor or any Guarantor files a petition under any bankruptcy, insolvency
or similar law, or any such petition is filed against Debtor or any Guarantor
and is not dismissed within forty-five (45) days; or

(xii) Debtor’s improper filing of an amendment or termination statement relating
to a filed financing statement describing the Collateral.

(b) If Debtor is in default, the Secured Party, at its option, may declare any
or all of the Indebtedness to be immediately due and payable, without demand or
notice to Debtor or any Guarantor. The accelerated obligations and liabilities
shall bear interest (both before and after any judgment) until paid in full at
the lower of eighteen percent (18%) per annum or the maximum rate not prohibited
by applicable law.

(c) After default, Secured Party shall have all of the rights and remedies of a
Secured Party under the Uniform Commercial Code, and under any other applicable
law. Without limiting the foregoing, Secured Party shall have the right to
(i) notify any account debtor of Debtor or any obligor on any instrument which
constitutes part of the Collateral to make payment to the Secured Party,
(ii) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, (iii) sell the Collateral at public or private sale, in
whole or in part, and have the right to bid and purchase at said sale, or
(iv) lease or otherwise dispose of all or part of the Collateral, applying
proceeds from such disposition to the obligations then in default. If requested
by Secured Party, Debtor shall promptly assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties. Secured Party may also render any or all
of the Collateral unusable at the Debtor’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Any notice that
Secured Party is required to give to Debtor under the Uniform Commercial Code of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least five (5) days prior to such action.

(d) Proceeds from any sale or lease or other disposition shall be applied:
first, to all costs of repossession, storage, and disposition including without
limitation attorneys’, appraisers’, and auctioneers’ fees; second, to discharge
the obligations then in default; third, to discharge any other Indebtedness of
Debtor to Secured Party, whether as obligor, endorser, guarantor, surety or
indemnitor; fourth, to expenses incurred in paying or settling liens and claims
against the Collateral; and lastly, to Debtor, if there exists any surplus.
Debtor shall remain fully liable for any deficiency.



--------------------------------------------------------------------------------

(e) Debtor agrees to pay all reasonable attorneys’ fees and other costs incurred
by Secured Party in connection with the enforcement, assertion, defense or
preservation of Secured Party’s rights and remedies under this Agreement, or if
prohibited by law, such lesser sum as may be permitted. Debtor further agrees
that such fees and costs shall constitute Indebtedness.

(f) Secured Party’s rights and remedies under this Agreement or otherwise
arising are cumulative and may be exercised singularly or concurrently. Neither
the failure nor any delay on the part of the Secured Party to exercise any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise of that or any other right, power or privilege.
SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY DEBTOR
UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.

(g) DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY
OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY
DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

8. MISCELLANEOUS.

(a) This Agreement, any Note and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor, and
Debtor agrees not to assert against any such assignee, or assignee’s assigns,
any defense, set-off, recoupment claim or counterclaim which Debtor has or may
at any time have against Secured Patty for any reason whatsoever. Debtor agrees
that if Debtor receives written notice of an assignment from Secured Party,
Debtor will pay all amounts payable under any assigned Debt Documents to such
assignee or as instructed by Secured Party. Debtor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.

(b) All notices to be given in connection with this Agreement shall be in
writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given (i) on the
date of receipt if delivered in hand or by facsimile transmission, (ii) on the
next business day after being sent by express mail, and (iii) on the fourth
business day after being sent by regular, registered or certified mail. As used
herein, the term “business day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.

(c) Secured Party may correct patent errors and fill in all blanks in this
Agreement or in any Collateral Schedule consistent with the agreement of the
parties.

(d) Time is of the essence of this Agreement. This Agreement shall be binding,
jointly and severally, upon all parties described as the “Debtor” and their
respective heirs, executors, representatives, successors and assigns, and shall
inure to the benefit of Secured Party, its successors and assigns.

(e) This Agreement and its Collateral Schedules constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter. THIS



--------------------------------------------------------------------------------

AGREEMENT AND ITS COLLATERAL SCHEDULES SHALL NOT BE CHANGED OR TERMINATED ORALLY
OR BY COURSE OF CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section
headings contained in this Agreement have been included for convenience only,
and shall not affect the construction or interpretation of this Agreement.

(f) This Agreement shall continue in full force and effect until all of the
Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. The surrender, upon payment or otherwise, of any Note or any of the
other documents evidencing any of the Indebtedness shall not affect the right of
Secured Party to retain the Collateral for such other Indebtedness as may then
exist or as it may be reasonably contemplated will exist in the future. This
Agreement shall automatically be reinstated if Secured Party is ever required to
return or restore the payment of all or any portion of the Indebtedness (all as
though such payment had never been made).

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

 

SECURED PARTY:   DEBTOR: Webster Bank   Achillion Pharmaceuticals, Inc. By:  

/s/John E. Rossi

  By:  

/s/Mary Kay Fenton

Name:   /s/John E. Rossi   Name:   Mary Kay Fenton Title:   Senior Vice
President   Title:   Sr. Director, Finance



--------------------------------------------------------------------------------

AMENDMENT

THIS AMENDMENT is made as of the 15th day of May, 2003, between Webster Bank
(“Secured Party”) and Achillion Pharmaceuticals, Inc. (“Debtor”) in connection
with that certain Master Security Agreement of even date herewith (“Agreement”).
The terms of this Amendment are hereby incorporated into the Agreement as though
fully set forth therein. Section references below refer to the section numbers
of the Agreement. The Agreement is hereby amended as follows:

I. SECTION 1

 

  A. This Section is hereby amended and replaced with the following:

“1. EQUIPMENT LOAN ADVANCES; NOTES, CONDITIONS PRECEDENT; CONTINGENCY; CREATION
OF SECURITY INTEREST.

(a) Equipment Loan Advances. Subject to the terms and condition set forth in
this Agreement, Secured Party agrees to make advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from the date of this Agreement up to, but not
including, the first anniversary date of this Agreement (the “Drawdown Period”);
provided, however, that at no time shall the aggregate amount of all Equipment
Loan Advances exceed One Million Dollars ($1,000,000) (the “Committed Amount”).
“Eligible Equipment” for the purposes of this Agreement may include new lab and
test equipment provided, however, that computer, office automation equipment and
furnishings may not exceed fifteen percent (15%) of the Committed Amount and
software may not exceed five percent (5%) of the Committed Amount.
Notwithstanding anything to the contrary contained in this Agreement, (i) the
initial Equipment Loan Advance will include purchases made within ninety
(90) days of the closing date of the initial Equipment Loan Advance; (ii) future
Equipment Loan Advances, if any, will be made within sixty (60) days of Debtor’s
purchase date provided, that such purchase amount is equal to or greater than
Two Hundred Thousand Dollars ($200,000); (iii) Debtor is limited to a total of
five (5) Equipment Loan Advances during the Drawdown Period; and (iv) any
amounts repaid with respect to any Equipment Loan Advance may not be reborrowed.

(b) Equipment Loan Notes. Equipment Loan Advances shall be evidenced by, and
repaid with interest in accordance with, promissory notes of Debtor in the form
of Exhibit A hereto, duly completed, executed and delivered to Secured Party,
the aggregate of which shall not exceed the Committed Amount, payable to Secured
Party in accordance with its terms (each such promissory note a “Note” and
collectively, the “Notes”). Debtor hereby authorizes Secured Party to record on
each Note or in its internal computerized records the amount of each Equipment
Loan Advance and of each payment of principal received by Secured

 

- 1 -



--------------------------------------------------------------------------------

Party on account of the advances evidenced by the Notes (individually, an
“Equipment Loan” and collectively, the “Equipment Loans”), which recordation
shall, in the absence of manifest error, be conclusive as to the outstanding
principal balance of the Equipment Loans and shall be considered correct and
binding on Debtor; provided, however, that the failure to make such recordation
with respect to any Equipment Loan Advance or payment shall not limit or
otherwise affect the obligations of Debtor under this Agreement or the Equipment
Loan Notes.

(c) Conditions Precedent.

(i) As a condition precedent to the execution and delivery of this Agreement by
Secured Party, as of the date hereof, Debtor’s cash and cash equivalents,
including the Equipment Loan proceeds, shall be greater than or equal to
Debtor’s projected cash burn during the Drawdown Period.

(ii) As a condition precedent to each closing of an Equipment Loan Advance,
Debtor shall have (A) delivered duly executed and completed copies of this
Agreement (in the case of the initial Equipment Loan Advance), each Note and any
other documents evidencing, or given in connection with, any of the Indebtedness
(defined below) (all of the foregoing are referred to herein as the “Debt
Documents”); (B) certified that the all representations and warranties contained
in the debt documents are true, complete and correct as of the closing date of
each Equipment Loan Advance; and (C) certified that each covenant required to be
performed or competed as of each Equipment Loan Advance closing date has been
duly performed or completed.

(d) Creation of Security Interest. Debtor grants to Secured Party, its
successors and assigns, a security interest in and against all property listed
on any collateral schedule now or in the future annexed to or made a part of
this Agreement (“Collateral Schedule”), and in and against all additions,
attachments, accessories and accessions to such property, all substitutions,
replacements or exchanges therefor, and all insurance and/or other proceeds
thereof (all such property is individually and collectively called the
“Collateral”). This security interest is given to secure the payment and
performance of all debts, obligations and liabilities of any kind whatsoever
(other than with respect to any preferred stock of Debtor) of Debtor to Secured
Party now existing or arising in the future, including but not limited to the
payment and performance of the Notes identified on any Collateral Schedule, and
any renewals, extensions and modifications of such debts, obligations and
liabilities (such Notes, debts, obligations and liabilities are called the
“Indebtedness”). Unless otherwise provided by applicable law, notwithstanding
anything to the contrary contained in this Agreement, to the extent that Secured
Party asserts a purchase money security interest in any items of Collateral
(“PMSI Collateral”): (i) the PMSI Collateral shall secure only that portion of
the Indebtedness which has been advanced by Secured Party to enable Debtor to
purchase, or acquire rights in or the use of such PMSI Collateral (the “PMSI
Indebtedness”), and (ii) no other Collateral shall secure the PMSI Indebtedness.

 

- 2 -



--------------------------------------------------------------------------------

(e) Stipulated Loss Value. If a unit of equipment is lost, stolen, destroyed or
seized by a government authority, Debtor will pay to Secured Party the
applicable Stipulated Loss Value (a percentage) times Secured Party’s advance on
the unit. A table of Stipulated Loss Value, substantially in the form of Exhibit
B, will be included in each advance schedule.” .

II. SECTION 2

A. The first sentence of this Section is hereby amended and replaced with the
following:

“Debtor represents, warrants and covenants as of the date of this Agreement and
as of the date of each Collateral Schedule, unless specifically otherwise
disclosed in writing, that:” .

B. Subsection (b) is hereby amended and replaced with the following:

“Debtor has adequate power and capacity to enter into, and to perform its
obligations under the Debt Documents;” .

C. Subsection (c) is hereby amended and replaced with the following:

“This Agreement and the other Debt Documents have been duly authorized, executed
and delivered by Debtor and constitute legal, valid and binding agreements
enforceable in accordance with their terms, except to the extent that the
enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws and equitable remedies;” .

D. Subsection (j) is hereby amended by deleting after the semi-colon the word
“and”

E. Subsection (k) is hereby amended by deleting at the end of this subsection
the period “.” and replacing it with “; and” .

 

- 3 -



--------------------------------------------------------------------------------

F. This Section is hereby amended by adding subsection (l) as follows:

“(l) Debtor shall maintain all of its operating accounts (other than Debtor’s
payroll account with ADP or other similar payroll services provider) with
Secured Party.” .

III. SECTION 3

A. Subsection (a) is hereby amended and replaced with the following:

“Until the occurrence and during the continuance of any default under Section 7,
Debtor shall remain in possession of the Collateral; except that Secured Party
shall have the right to possess (i) any chattel paper or instrument that
constitutes a part of the Collateral, and (ii) any other Collateral in which
Secured Party’s security interest may be perfected only by possession. Secured
Party may inspect any of the Collateral during normal business hours after
giving Debtor reasonable prior notice. If Secured Party asks, Debtor will
promptly notify Secured Party in writing of the location of any Collateral.” .

B. Subsection 3(c)(ii) is hereby amended and replaced with the following:

“(ii) move any of the Collateral to a new location without the express, prior
written consent of Secured Party, or” .

C. Subsection (d) is hereby amended and replaced with the following:

“Debtor shall pay promptly when due all taxes, license fees, assessments and
public and private charges levied or assessed on any of the Collateral, on its
use, or on this Agreement or any of the other Debt Documents. At its option,
Secured Party may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance
with the terms of this Agreement or any of the other Debt Documents. Debtor
agrees to reimburse Secured Party, on demand, all reasonable costs and expenses
incurred by Secured Party in connection with such payment or performance and
agrees that such reimbursement obligation shall constitute Indebtedness.” .

IV. SECTION 5

A. Subsection (b) is hereby amended and replaced with the following:

“(b) Debtor will deliver to Secured Party Debtor’s complete audited financial
statements, certified by a recognized firm of certified public accountants,
within one hundred twenty (120) days of the close of each fiscal year of Debtor.
In addition, Debtor will deliver to Secured Party (i) Debtor’s monthly
management prepared financial statements within thirty (30) days after the end
of each month and (ii) Debtor’s annual projected financial statements, including
statement of cash flows prepared on a monthly or quarterly basis as presented or
provided to Borrower’s Board of Directors.”.

 

- 4 -



--------------------------------------------------------------------------------

V. SECTION 7.

A. This Section is hereby amended by deleting the title of this Section and
replacing it with “1. DEFAULT AND REMEDIES; RIGHT TO SET OFF.”.

B. Section (a) is hereby amended and replaced with the following:

“Debtor shall be in default under this Agreement and each of the other Debt
Documents if (and so long as is continuing):” .

C. Section (a)(i) is hereby amended and replaced with the following:

“Debtor breaches its obligation to pay when due any installment or other amount
due or coming due under any of the Debt Documents unless such failure to pay on
the required due date is as a result of the error or malfunction of any
electronic payment system or other system established for the electronic
transfer of funds. If the error or malfunction of any electronic payment system
or other system persists for more than three (3) days, Debtor agrees to
immediately send payment to Secured Party via wire transfer or overnight mail” .

D. Subsection (a)(v) is hereby amended and replaced with the following:

“Any warranty, representation or statement made by Debtor in any of the Debt
Documents or otherwise in connection with any of the Indebtedness shall be false
or misleading in any material respect when made;” .

E. Subsection (a)(vii) is hereby amended and replaced with the following:

“Debtor shall (A) fail to pay any indebtedness for borrowed money, including
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise), (B) fail to perform or observe
any term, covenant, or condition on its part to be performed or observed under
any agreement or instrument relating to any such indebtedness, when required to
be performed or observed (including any applicable grace periods) if the effect
of such failure to perform or observe is to accelerate, or to permit the
acceleration after the giving of notice or passage of time, or both, of the
maturity of such indebtedness, whether or not such failure to perform or observe
shall be waived by the holder of such indebtedness; or any such indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof, or (C) be in default under any other indebtedness of Debtor to Secured
Party.” .

F. Subsection (a)(xi) is hereby amended and replaced with the following:

“Debtor or any Guarantor files a petition under any bankruptcy, insolvency or
similar law, or any such petition is filed against Debtor or any Guarantor and
is not dismissed within sixty (60) days; or” .

 

- 5 -



--------------------------------------------------------------------------------

G. Subsection (c) is hereby amended and replaced with the following:

“After default, Secured Party shall have all of the rights and remedies of a
Secured Party under the Uniform Commercial Code, and under any other applicable
law. Without limiting the foregoing, Secured Party shall have the right to
(i) notify any account debtor of Debtor or any obligor on any instrument which
constitutes part of the Collateral to make payment to the Secured Party,
(ii) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, (iii) sell the Collateral at public or private sale, in
whole or in part, and have the right to bid and purchase at said sale, or
(iv) lease or otherwise dispose of all or part of the Collateral, applying
proceeds from such disposition to the obligations then in default. If requested
by Secured Party, Debtor shall promptly assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties. Secured Party may also render any or all
of the Collateral unusable at the Debtor’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Any notice that
Secured Party is required to give to Debtor under the Uniform Commercial Code of
the time and place of any public sale or the time after which any private sale
or other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least ten (10) days prior to such action.” .

H. This Section is hereby amended by adding a new subsection (h) as follows:

“(h) Set Off. Debtor hereby grants to Secured Party a lien on, a security
interest in, and during the existence of an event of default, an option to set
off against, any and all property, including deposits of Debtor, now or
hereafter in the possession or control of Secured Party (inclusive of such
property as may be in transit by mail or carrier to or from Secured Party), or
that of any third party acting on behalf of Debtor against any and all
Indebtedness due under the Master Security Agreement, although otherwise
unmatured, without prior demand or notice regardless of the adequacy of any
collateral securing all or part of the Indebtedness, and without resort to legal
process or judicial proceeding or other authorization.” .

 

- 6 -



--------------------------------------------------------------------------------

VI. SECTION 8

A. Subsection (b) is hereby amended and replaced with the following:

“All notices to be given in connection with this Agreement shall be in writing,
shall be addressed to the parties at their respective addresses set forth in
this Agreement (unless and until a different address may be specified in a
written notice to the other party), and shall be deemed given (i) on the date of
receipt if delivered in hand or by facsimile transmission, (ii) on the next
business day after being sent by express mail, and (iii) on the fourth business
day after being sent by regular, registered or certified mail. As used herein,
the term “business day” shall mean and include any day other than Saturdays,
Sundays, or other days on which commercial banks in New Haven, Connecticut are
required or authorized to be closed.” .

TERMS USED, BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE AGREEMENT. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT. IF THERE IS ANY CONFLICT BETWEEN THE PROVISIONS
OF THE AGREEMENT AND THIS AMENDMENT, THEN THIS AMENDMENT SHALL CONTROL.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment
simultaneously with the Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank   Achillion Pharmaceuticals, Inc. By:  

/s/John E. Rossi

  By:  

/s/ Mary Kay Fenton

Name:   John E. Rossi   Name:   Mary Kay Fenton Title:   Senior Vice President  
Title:   Sr. Director, Finance

 

- 8 -



--------------------------------------------------------------------------------

SECOND AMENDMENT TO MASTER SECURITY AGREEMENT

This Second Amendment to Master Security Agreement (this “Second Amendment”) is
made as of the 29th day of October, 2004 between Webster Bank (“Secured Party”)
and Achillion Pharmaceuticals, Inc. (“Debtor”).

WHEREAS, Secured Party and Debtor entered into a Master Security Agreement dated
as of May 15, 2003 (the “Original Agreement”) and an Amendment dated May 15,
2003 (the “Amendment” and together with the Original Agreement and this Second
Amendment, the “Agreement”); and

WHEREAS, Secured Party and Debtor desire to amend the Agreement in certain
respects and to ratify and confirm the portions of the Agreement that are not
being amended by this Second Amendment; and

WHEREAS, Secured Party desires to signify its consent to the extension of the
Drawdown Period from the date of this Second Amendment through and including
December 31, 2004, for a Committed Amount of $250,000.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below and intending to be legally bound, the parties hereby agree as
follows:

(1) Amendment to Master Security Agreement. The following amendments to the
Agreement shall be made:

(a) Section l(a) “Equipment Loan Advances” is hereby deleted in its entirety and
replaced with the following:

“(a) Equipment Loan Advances. Subject to the terms and conditions set forth in
this Agreement, Secured Party agrees to make advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from October 29, 2004 up to and including,
December 31, 2004 (the “Drawdown Period”); provided, however, that at no time
shall the aggregate amount of all Equipment Loan Advances exceed Two Hundred
Fifty Thousand Dollars ($250,000) (the “Committed Amount”). “Eligible Equipment”
for the purposes of this Agreement may include new lab and test equipment
provided, however, that computer, office automation equipment and furnishings
may not exceed fifteen percent (15%) of the Committed Amount. Notwithstanding
anything to the contrary contained in this Agreement, (i) the initial Equipment
Loan Advance may include purchases made no later than April 1, 2004 provided,
that, such initial advance shall not exceed $100,000, (ii) future Equipment Loan
Advances, if any, will be made within sixty (60) clays of Debtor’s purchase and
(iii) any amounts repaid with respect to any Equipment Loan Advance may not be
reborrowed.



--------------------------------------------------------------------------------

(2) Ratification of Original Agreement. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed in all respects.

(3) Miscellaneous

(a) Successors and Assigns. This Second Amendment shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns.

(b) Severability. If any provision of this Second Amendment shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.

(c) Modifications in Writing. Amendments or modifications of any provision of
this Second Amendment (including this paragraph) or any documents delivered in
connection herewith shall in no event be effective unless the same shall be in
writing and signed by the party against whom enforcement is sought.

(d) Execution and Counterparts. This Second Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

(e) Captions. The captions and headings in this Second Amendment are for
convenience only and do not define, limit or describe the intent of any
provisions hereof.

(f) Definitions. Capitalized terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Agreement.

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Master Security Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank   Achillion Pharmaceuticals, Inc. By:  

/s/ John R. Strahley

  By:  

/s/ Mary Kay Fenton

Name:   John R. Strahley   Name:   Mary Kay Fenton Title:   Vice President  
Title:   Vice President, Finance

 

3



--------------------------------------------------------------------------------

Execution Copy

THIRD AMENDMENT TO MASTER SECURITY AGREEMENT

This Third Amendment to Master Security Agreement (this “Third Amendment”) is
made as of the 24th day of March, 2005 between Webster Bank, National
Association (“Secured Party”) and Achillion Pharmaceuticals, Inc. (“Debtor”).

WHEREAS, Secured Party and Debtor entered into that certain Master Security
Agreement dated as of May 15, 2003 (the “Original Agreement”), an Amendment
dated May 15, 2003 (the “First Amendment”) and most recently, a Second Amendment
dated October 29, 2004 (the “Second Amendment” and together with the Original
Agreement, the First Amendment and this Second Amendment, the “Agreement”); and

WHEREAS, Secured Party and Debtor desire to amend the Agreement in certain
respects and to ratify and confirm the portions of the Agreement that are not
being amended by this Third Amendment; and

WHEREAS, Secured Party desires to signify its consent to the extension of the
Drawdown Period from the date of this Third Amendment through and including
December 31, 2005, for a Committed Amount of $500,000.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below and intending to be legally bound, the parties hereby agree as
follows:

(1) Amendment to Master Security Agreement. The following amendments to the
Agreement shall be made:

(a) Section l(a) “Equipment Loan Advances” is hereby deleted in its entirety and
replaced with the following:

“(a) Equipment Loan Advances. Subject to the terms and conditions set forth in
this Agreement, Secured Party agrees to make advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from March 24, 2005 up to and including,
December 31, 2005 (the “Drawdown Period”); provided, however, that at no time
shall the aggregate amount of all Equipment Loan Advances exceed Five Hundred
Thousand Dollars ($500,000) (the “Committed Amount”), exclusive of amounts
currently outstanding under previous advances. “Eligible Equipment” for the
purposes of this Agreement may include new lab and test equipment provided,
however, that computer, office automation equipment and furnishings may not
exceed fifteen percent (15%) of the Committed Amount. Notwithstanding anything
to the contrary contained in this Agreement, (i) the initial Equipment Loan
Advance may include purchases of Eligible Equipment

 

4



--------------------------------------------------------------------------------

made within ninety (90) days prior to the date of such Equipment Loan Advance,
(ii) future Equipment Loan Advances, if any, will be made within sixty (60) days
of Debtor’s purchase of Eligible Equipment, (iii) each Equipment Loan Advance
must be equal to or greater than $50,000 and (iv) the Equipment Loan Advances
are limited to five (5) in total. Any amounts repaid with respect to any
Equipment Loan Advance may not be reborrowed.

(b) Subsection l(c) “Conditions Precedent” is amended as follows:

 

  (i) Subsection l(c)(i) is hereby deleted and replaced with the following:

“(i) as a condition precedent to the execution and delivery of this Amendment by
Secured Party, as of the date hereof, Debtor’s cash and cash equivalents,
including the Equipment Loan proceeds AND TAKING INTO ACCOUNT THE ASSUMPTIONS
SET FORTH IN THE FORECAST AS PREVIOUSLY DELIVERED BY DEBTOR TO SECURED PARTY,
shall be a minimum of twelve (12) months projected cash burn.”

(2) Ratification of Original Agreement. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed in all respects.

(3) Miscellaneous

(a) Successors and Assigns. This Third Amendment shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns.

(b) Severability. If any provision of this Third Amendment shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(c) Modifications in Writing. Amendments or modifications of any provision of
this Third Amendment (including this paragraph) or any documents delivered in
connection herewith shall in no event be effective unless the same shall be in
writing and signed by the party against whom enforcement is sought.

(d) Execution and Counterparts. This Third Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

 

5



--------------------------------------------------------------------------------

(e) Captions. The captions and headings in this Third Amendment are for
convenience only and do not define, limit or describe the intent of any
provisions hereof.

(f) Definitions. Capitalized terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Agreement.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Master Security Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank, National Association   Achillion Pharmaceuticals, Inc. By:  

/s/ John E. Rossi

  By:  

/s/ Mary Kay Fenton

Name:   John E. Rossi   Name:   Mary Kay Fenton Title:   Senior Vice President  
Title:   Vice President, Finance

 

7



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO MASTER SECURITY AGREEMENT

This Fourth Amendment to Master Security Agreement (this “Fourth Amendment”) is
made as of the 7th day of August, 2006 between Webster Bank, National
Association (“Secured Party”) and Achillion Pharmaceuticals, Inc. (“Debtor”).

WHEREAS, Secured Party and Debtor entered into that certain Master Security
Agreement dated as of May 15, 2003 (the “Original Agreement”), an Amendment,
dated May 15, 2003 (the “First Amendment”), a Second Amendment dated October 29,
2004 (the “Second Amendment”) and most recently, a Third Amendment dated
March 24, 2005 (the “Third Amendment” and together with the Original Agreement,
the First Amendment, and the Second Amendment, the “Agreement”); and

WHEREAS, Secured Party and Debtor desire to amend the Agreement in certain
respects and to ratify and confirm the portions of the Agreement that are not
being amended by this Fourth Amendment; and

WHEREAS, Secured Party desires to signify its consent to the extension of the
Drawdown Period from the date of this Fourth Amendment through and including
August 7, 2007, for a Committed Amount of $630,405.69.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below and intending to be legally bound, the parties hereby agree as
follows:

(1) Amendment to Master Security Agreement. The following amendments to the
Agreement shall be made:

(a) Section l(a) “Equipment Loan Advances” is hereby deleted in its entirety and
replaced with the following:

“(a) Equipment Loan Advances. Subject to the terms and conditions set forth in
this Agreement, Secured Party agrees to make advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from August 7, 2006 up to and including,
August 7, 2007 (the “Drawdown Period”); provided, however, that at no time shall
the aggregate amount of all Equipment Loan Advances exceed the lesser of (i) one
hundred percent (100%) of the documented cost of the Eligible Equipment and
(ii) Six Hundred Thirty Thousand Four Hundred Five Dollars and 69/100
($630,405.69) (the “Committed Amount”), inclusive of amounts currently
outstanding under previous advances. “Eligible Equipment” for the purposes of
this Agreement may include new lab and test equipment. Notwithstanding anything
to the contrary contained in this Agreement, (i) any and all Equipment Loan
Advances must be made within ninety (90) days of Debtor’s purchase of Eligible
Equipment, (ii) each Equipment Loan Advance must be equal to or greater than
$50,000 and (iii) the Equipment Loan Advances are limited to five (5) in total.
Any amounts repaid with respect to any Equipment Loan Advance may not be
reborrowed.

(b) Section 5(b) is hereby deleted in its entirety and replaced with the
following:

“(b) Debtor will deliver to Secured Party Debtor’s complete audited financial
statements, certified by a recognized firm of certified public accountants,
within ninety (90) days of the close of each fiscal year of Debtor. In addition,
Debtor will deliver to Secured Party Debtor’s quarterly management prepared
financial statements within thirty (30) days after the end of each fiscal
quarter.”

(2) Ratification of Original Agreement. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed in all respects.



--------------------------------------------------------------------------------

(3) Material Adverse Change. Secured Party’s obligation to enter into this
Fourth Amendment shall terminate if, in Secured Party’s sole discretion, there
has been a material adverse change in the general affairs, management, results,
operations, condition (financial or otherwise) of Debtor, whether or not arising
from transactions in the ordinary course of business, or if there has been any
material adverse deviation by Debtor from the business plan of Debtor presented
to and accepted by Secured Party prior to the execution of this Fourth
Amendment.

(4) Miscellaneous

(a) Successors and Assigns. This Fourth Amendment shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns.

(b) Severability. If any provision of this Fourth Amendment shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.

(c) Modifications in Writing. Amendments or modifications of any provision of
this Fourth Amendment (including this paragraph) or any documents delivered in
connection herewith shall in no event be effective unless the same shall be in
writing and signed by the party against whom enforcement is sought.

(d) Execution and Counterparts. This Fourth Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

(e) Captions. The captions and headings in this Fourth Amendment are for
convenience only and do not define, limit or describe the intent of any
provisions hereof.

(f) Definitions. Capitalized terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Agreement.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Master Security Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank, National Association     Achillion Pharmaceuticals, Inc. By:  
/s/    JOHN E. ROSSI             By:   /s/    MARY KAY FENTON         Name:  
John E. Rossi     Name:   Mary Kay Fenton Title:   Senior Vice President    
Title:   Vice President, Finance and CFO



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO MASTER SECURITY AGREEMENT

This Fifth Amendment to Master Security Agreement (this “Fifth Amendment”) is
made as of the 7th of December, 2007 between Webster Bank, National Association
(“Secured Party”) and Achillion Pharmaceuticals, Inc. (“Debtor”).

WHEREAS, Secured Party and Debtor entered into that certain Master Security
Agreement dated as of May 15, 2003 (the “Original Agreement”), an Amendment
dated May 15, 2003 (the “First Amendment”), a Second Amendment dated October 29,
2004 (the “Second Amendment”) a Third Amendment dated March 24, 2005 (the “Third
Amendment”) and most recently a Fourth Amendment dated August     , 2006 (the
“Fourth Amendment” and together with the Original Agreement, the First
Amendment, the Second Amendment and the Third Amendment, the “Agreement”); and

WHEREAS, Secured Party and Debtor desire to amend the Agreement in certain
respects and to ratify and confirm the portions of the Agreement that are not
being amended by this Fifth Amendment; and

WHEREAS, Secured Party desires to signify its consent to the extension of the
Drawdown from the date of this Fifth Amendment through and including
December 7th, 2008, for a Committed Amount of $500,000.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth below and intending to be legally bound, the parties hereby agree as
follows:

(1) Amendment to Master Security Agreement. The following amendments to the
Agreement shall be made:

(a) Section 1(a) “Equipment Loan Advances” is hereby deleted in its entirety and
replaced with the following:

“(a) Equipment Loan Advances. Subject to the terms and conditions set forth in
this Agreement, Secured Party agrees to make advances for the purchase of
Eligible Equipment (defined below) (each an “Equipment Loan Advance” and
collectively “Equipment Loan Advances”) to Debtor from time to time on any
business day during the period from December     , 2007 up to and including,
December     , 2008 (the “Drawdown Period”); provided, however, that at no time
shall the aggregate amount of all Equipment Loan Advances exceed the lesser of
(i) one hundred percent (100%) of the documented cost of the Eligible Equipment
and (ii) Five Hundred Thousand Dollars and 00/100 ($500,000) (the “Committed
Amount”), exclusive of amounts currently outstanding under previous advances.
“Eligible Equipment” for the purposes of this Agreement includes new lab and
test equipment plus soft costs provided, however, that soft costs may not exceed
twenty percent (20%) of each Equipment Loan Advance. Notwithstanding anything to
the contrary contained in this Agreement; (i) any and all Equipment Loan
Advances must be made (A) no later than fifteen (15) days after or (B) ninety
(90) days prior to Debtor’s purchase of Eligible Equipment, (ii) each Equipment
Loan Advance must be equal to or



--------------------------------------------------------------------------------

greater than $50,000 and (iii) the Equipment Loan Advances are limited to five
(5) in total. Any amounts repaid with respect to any Equipment Loan Advance may
not be reborrowed.

(b) Exhibit A to the Agreement (the form of Note) is replaced in its entirety
with Exhibit A attached hereto.

(2) Ratification of Original Agreement. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed in all respects.

(3) Material Adverse Change. Secured Party’s obligation to enter into this Fifth
Amendment shall terminate if, in Secured Party’s sole discretion, there has been
a material adverse change in the general affairs, management, results,
operations, condition (financial or otherwise) of Debtor, whether or not arising
from transactions in the ordinary course of business, or if there has been any
material adverse deviation by Debtor from the business plan of Debtor presented
to and accepted by Secured Party prior to the execution of this Fifth Amendment.

(4) Miscellaneous

(a) Successors and Assigns. This Fifth Amendment shall inure to the benefit of
and shall be binding upon the parties hereto and their respective successors and
assigns.

(b) Severability. If any provision of this Fifth Amendment shall be held invalid
or unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(c) Modifications in Writing. Amendments or modifications of any provision of
this Fifth Amendment (including this paragraph) or any documents delivered in
connection herewith shall in no event be effective unless the same shall be in
writing and signed by the party against whom enforcement is sought.

(d) Execution and Counterparts. This Fifth Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute one and the same document.

(e) Captions. The captions and headings in this Fifth Amendment are for
convenience only and do not define, limit or describe the intent of any
provisions hereof.

(f) Definitions. Capitalized terms used herein, but not otherwise defined herein
shall have the meanings given to them in the Agreement.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to
Master Security Agreement by signature of their respective authorized
representative set forth below.

 

Webster Bank, National Association     Achillion Pharmaceuticals, Inc. By:  

/s/ Peter R. Hicks

    By:  

/s/ Mary Kay Fenton

Name:   Peter R. Hicks     Name:   Mary Kay Fenton Title:   Vice President    
Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PROMISSORY NOTE

December 10, 2007

FOR VALUE RECEIVED, Achillion Pharmaceuticals, Inc. a corporation located at the
address stated below (“Maker”) promises, jointly and severally if more than one,
to pay to the order of Webster Bank, National Association or any subsequent
holder hereof (each, a “Payee”) at its office located at 80 Elm Street, New
Haven, CT 06510 or at such other place as Payee or the holder hereof may
designate, the principal sum of Four Hundred Fourteen Thousand Six Hundred
Twenty Three Dollars and forty five cents ($414,623.45), pursuant to that
certain Master Security Agreement (“MSA”) by and between Webster Bank and
Achillion Pharmaceuticals, Inc., dated as of May 15, 2003 as amended, and in
effect from time to time, together with interest on the unpaid principal
balance, from the date hereof through and including the dates of payment, at a
fixed interest rate [3 year US Treasury yield plus 450 basis points] of (7.46% )
per annum, to be paid in lawful money of the United States, in thirty-six
(36) consecutive monthly installments of principal and interest as follows:

Periodic

Installment Amount $12,889.75

each (“Periodic Installment”) and a final installment which shall be in the
amount of the total outstanding principal and interest. The first Periodic
Installment shall be due and payable on January 1st, 2008 and the following
Periodic Installments and the final installment shall be due and payable on the
first day of each succeeding month (each, a “Payment Date”); notwithstanding the
foregoing, in the event this Note is dated other than the first day of a month,
the interest accruing from the date hereof through and including the date of the
first Periodic Installment shall be paid in addition to, and together with, the
first Periodic Installment. The Periodic Installments have been calculated on
the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Payee, be calculated and applied on an assumption that such
payment would be made on its due date. All terms and conditions of the MSA are
incorporated herein, except that in the event there are any conflicting terms
and conditions, the terms and conditions of this Note shall prevail.

The acceptance by Payee of any payment which is less than payment in full of all
amounts due and owing at such time shall not constitute a waiver of Payee’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Maker hereby expressly authorizes the Payee to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a “Security
Agreement”).

Time is of the essence hereof. If any installment or any other sum due under
this Note or any Security Agreement is not received within ten (10) days after
its due date, the Maker agrees to pay, in addition to the amount of each such
installment or other sum, a late payment charge of five percent (5%) of the
amount of said installment or other sum, but not exceeding any lawful maximum.
If (i) Maker fails to make payment of any amount due hereunder within ten
(10) days



--------------------------------------------------------------------------------

after the same becomes due and payable; or (ii) Maker is in default under, or
fails to perform under any term or condition contained in any Security
Agreement, then the entire principal sum remaining unpaid, together with all
accrued interest thereon and any other sum payable under this Note or any
Security Agreement, at the election of Payee, shall immediately become due and
payable, with interest thereon at the lesser of eighteen percent (18%) per annum
or the highest rate not prohibited by applicable law from the date of such
accelerated maturity until paid (both before and after any judgment).

The Maker may prepay its indebtedness hereunder, subject to a yield maintenance
fee computed as follows. The current rate at the time of the prepayment for US
Treasury Bills with a maturity date closest to the maturity date of this Note
shall be subtracted from the interest rate in effect at the time of the
prepayment. If the result is zero or negative, there shall be no yield
maintenance fee. If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
repaid, divided by 360 and multiplied by the number of days remaining to the
maturity date of this Note. Said amount shall be reduced to present value by
using the above-referenced US Treasury Bill rate and the number of days
remaining to the maturity date of the term of this Note as of the date of
repayment. The resulting amount is the yield maintenance fee.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any Security Agreement, in no event shall this Note or
any Security Agreement require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any Security
Agreement, or if all of the principal balance shall be prepaid, so that under
any of such circumstances the amount of interest contracted for, charged or
received under this Note or any Security Agreement on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of the Payee, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Security Agreement which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by applicable law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Maker or otherwise by Payee in connection with
such indebtedness; provided, however, that if any applicable state law is
amended or the law of the United States of America preempts any applicable state
law, so that it becomes lawful for the Payee to receive a greater interest per
annum rate than is presently allowed, the Maker agrees that, on the effective
date of such amendment or preemption, as the case may be, the lawful maximum
hereunder shall be increased to the maximum interest per annum rate allowed by
the amended state law or the law of the United States of America.



--------------------------------------------------------------------------------

The Maker and all sureties, endorsers, guarantors or any others (each such
person, other than the Maker, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note or any Security Agreement or any term and provision of either, which may be
made, granted or consented to by Payee, and agree that suit may be brought and
maintained against any one or more of them, at the election of Payee without
joinder of any other as a party thereto, and that Payee shall not be required
first to foreclose, proceed against, or exhaust any security hereof in order to
enforce payment of this Note. The Maker and each Obligor hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note or enforcing any of the security hereof, and agrees to pay (if permitted by
law) all expenses incurred in collection, including Payee’s actual attorneys’
fees. Maker and each Obligor agrees that fees not in excess of twenty percent
(20%) of the amount then due shall be deemed reasonable.

THE MAKER HEREBY UNCONDITIONALLY WANES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS
NOTE, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY RELATED DOCUMENTS, OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

This Note and any Security Agreement constitute the entire agreement of the
Maker and Payee with respect to the subject matter hereof and supercedes all
prior understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note or any Security Agreement which is in conflict with
any statute, law or applicable rule shall be deemed omitted, modified or altered
to conform thereto.



--------------------------------------------------------------------------------

    Achillion Pharmaceuticals, Inc.

/s/ Marita Kheim

    By:  

/s/ Mary Kay Fenton

(Witness)     Name:   Mary Kay Fenton

 

Marita Kheim

    Title:   CFO (Print Name)     Federal Tax ID #:  

52-2113479

300 George St., New Haven, CT 06511

    Address:   300 George Street, New Haven, New Haven County, (Address)      
CT 06511